Mr. Justice Gridley delivered the opinion of the court. It is well settled that a motion to dismiss a bill in chancery for want of equity on the face of the bill is treated as a general demurrer and admits all- of the facts well pleaded in the bill. (Grimes v. Grimes, 143 Ill. 550, 556; Leonard v. Arnold, 244 Ill. 429, 432; Lavin v. Board of Com’rs of Cook Co., 245 Ill. 496, 509.) In the present case, inasmuch as it appears that the bill prays for an injunction, that due notice of the application for the temporary injunction was given to the defendants, that they entered their appearance and their counsel argued in open court against the issuance" of .the temporary injunction, that no answer or affidavits were filed denying any of the allegations of the bill, and that the injunctional order appealed from was granted on the face of the bill, the facts as stated in the bill, so far as they are well pleaded, must here be assumed to be correct. (Christensen v. Kellogg Switchboard & Supply Co., 110 Ill. App. 61, 70.) Under the well-pleaded facts in said verified bill contained, and under the law of this State as declared by our Supreme Court in several cases (Doremus v. Hennessy, 176 Ill. 608; London Guarantee & Accident Co. v. Horn, 206 Ill. 493; O’Brien v. People, 216 Ill. 354; Purington v. Hinchliff, 219 Ill. 159; Franklin Union No. 4 v. People, 220 Ill. 355; Wilson v. Hey, 232 Ill. 389; Barnes & Co. v. Chicago Typographical Union No. 16, 232 Ill. 424), we are of the opinion that the superior court was fully warranted in issuing the injunctional order appealed from. We regard the decision in the Barnes case, supra, as particularly applicable to the facts in the present case. In the Barnes case the decree of injunction, which was affirmed, is quite similar to the injunctional order in the present case. These decisions are controlling and it is the duty of this Appellate Court to follow them. (Field v. People, 3 Ill. (2 Scam.) 79, 98; Harrison v. People, 125 Ill. App. 178, 184.) It is strenuously contended by counsel for the appellants that our Supreme Court, in the latter case of Kemp v. Division No. 241 (255 Ill. 213), has materially modified the law as previously declared in the Barnes case and the other cases above cited. We do not so read the Kemp case as to reach the conclusion that it materially modifies the law, as declared in said Barnes case and said other cases, to be applied to a case such as the admitted facts of the present case disclose. - And another branch of this Appellate Court, in the opinion in the case of Philip Henrici Co. v. Alexander, 198 Ill. App. 568, 579, where the facts were somewhat similar to the facts of the present case, after discussing the Kemp case and other cases, said “Cases from other jurisdictions have been cited which hold that peaceful picketing is not unlawful, but so far as we have been able to ascertain, the law in this State' in reference to picketing as announced in the Barnes case, supra, has not been changed.” And we do not think that the decision in the recent case of Lyon & Healy v. Piano Workers’ Union, 289 Ill. 176, cited by appellants’ counsel, modifies the law as announced in the Barnes case. The order of the superior court will be affirmed. Affirmed..